Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/22/2021.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh et al. (US 6112186; “Bergh” hereinafter) and further in view of Hsiao et al. (US 6564215; “Hsiao” hereinafter) and further in view of Gerard et al. (US 6092079).
As per claim 1, Bergh discloses A method comprising:
extracting, by a processing device, at least a portion of a first set of data objects from a data store to a file, wherein a first data object of the first set of data objects comprises a first set of attributes and a set of data management actions (Bergh [cl.2 lns 50-60: Recommending is described similar to attributes and actions as claimed.]) [comprising an update previously applied to first data of the first data object];
loading a second set of data objects [to replace the first set of data objects] in the data store; 
generating a confidence score based on a comparison of the first set of attributes of the first data object of the first set of data objects and a second set of attributes of a second data object of the second set of data objects (Bergh [cl.8 lns 10-20: Describing similarity factors calculation.]), [wherein the first data object has a first identifier and the second data object has a second identifier, and wherein a fist schema of the first identifier is different from a second schema of the second identifier];
determining the confidence score satisfies a condition (Bergh [cl.10 lns 30-45: “These users are called the user's "neighboring users." A user may be selected as a neighboring user if that user's similarity factor with respect to the requesting user is better than a predetermined threshold value, L.”]); and
[in response to the determining, applying, to second data of the second data object, the set of data management actions comprising the update previously applied to the first data of the first data object] (Bergh [cl.11 lns 50-60: Describing recommendations being applied to users based on neighbor similarity score.]).
Bergh does not explicitly teach, however, Hsiao in an analogous art teaches:
comprising an update previously applied to first data of the first data object (Hsiao [cl.6 lns 50-65: Version table]) and response to the determining, applying, to second data of the second data object, the set of data management actions comprising the update previously applied to the first data of the first data object (Hsiao [cl.10 lns 55-64: “When there is more than one entry with the same URL, the one with the greatest value of unique recovery id that is smaller than or equal to the received db_state_id is selected. (f) The DLFM daemon process then restores the file to the file system from the archive device if the file is not already in the file system.”]; [cl.11 lns 20-35: “As part of the box 710 processing, when there is more than one entry with the same URL, the one with the greatest unique recovery id value that is smaller than or equal to the received db_state_id is the one selected (this is also represented by the step (e) processing described above). Finally, in the box represented by the flow diagram box numbered 712, the DLFM daemon process restores the file to the file system from the archive device, if the file is not already in the file system”]) where the citations illustrate determining correct file then applying past version as restore process. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data restoring process of Hsiao into the attribute collection of Bergh to produce an expected result of collecting file version information to restore a file to a previous version prior to system crash. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method to restore data to ensure data integrity.
Bergh and Hsiao do not explicitly teach, however, Gerard in an analogous art teaches:
to replace the first set of data objects and wherein the first data object has a first identifier and the second data object has a second identifier, and wherein a fist schema of the first identifier is different from a second schema of the second identifier (Gerard [cl.7 lns 15-45: “The result is an object 126 that has been transformed from one class to a different class. Method 300 starts by copying the state data for object 126 into the side buffer 450 (step 310). Next, the data sections 440 of the object are deleted (step 320). The method table pointer 410 is then changed to point to the methods of the new class (step 330). Next, a new data section 441 that is large enough to hold data for instances of the new class is allocated to object 126. The state data stored in side buffer 450 is then read and converted to the appropriate state data of the object 126.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data restoring process of Hsiao into the attribute collection of Bergh to produce an expected result of collecting file version information to restore a file to a previous version prior to system crash. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method to restore data to ensure data integrity.

As per claim 2, rejection for claim 1 is incorporated and further Bergh discloses The method of claim 1, wherein the condition is satisfied when the confidence score is greater than or equal to a threshold level (Bergh [cl.10 lns 30-45: “These users are called the user's "neighboring users." A user may be selected as a neighboring user if that user's similarity factor with respect to the requesting user is better than a predetermined threshold value, L.”]).

As per claim 3, rejection for claim 1 is incorporated and further Bergh discloses The method of claim 1, further comprising: deleting the first set of data objects from the data store; and storing, in the data store, an updated version of the second set of data objects comprising the update previously applied to the first data of the first data object (Hsiao [cl.10 lns 55-64: “When there is more than one entry with the same URL, the one with the greatest value of unique recovery id that is smaller than or equal to the received db_state_id is selected. (f) The DLFM daemon process then restores the file to the file system from the archive device if the file is not already in the file system.”]; [cl.11 lns 20-35: “As part of the box 710 processing, when there is more than one entry with the same URL, the one with the greatest unique recovery id value that is smaller than or equal to the received db_state_id is the one selected (this is also represented by the step (e) processing described above). Finally, in the box represented by the flow diagram box numbered 712, the DLFM daemon process restores the file to the file system from the archive device, if the file is not already in the file system”] see also, Gerard [cl.7 lns 15-45: “The result is an object 126 that has been transformed from one class to a different class. Method 300 starts by copying the state data for object 126 into the side buffer 450 (step 310). Next, the data sections 440 of the object are deleted (step 320). The method table pointer 410 is then changed to point to the methods of the new class (step 330). Next, a new data section 441 that is large enough to hold data for instances of the new class is allocated to object 126. The state data stored in side buffer 450 is then read and converted to the appropriate state data of the object 126.”]).
wherein the confidence score is generated based on a comparison of the first set of attributes associated with the first data object and a second set of attributes associated with the second data object (Bergh [cl.8 lns 40-50: Describing similarity factor calculation method to include attributes of first and second objects.]).

As per claim 7, rejection for claim 1 is incorporated and further Hsiao discloses The method of claim 1, wherein applying the set of data management actions to the second data object comprises updating the second data to include a set of updates previously applied to the first data of the first data object (Hsiao [cl.10 lns 55-64: “When there is more than one entry with the same URL, the one with the greatest value of unique recovery id that is smaller than or equal to the received db_state_id is selected. (f) The DLFM daemon process then restores the file to the file system from the archive device if the file is not already in the file system.”]; [cl.11 lns 20-35: “As part of the box 710 processing, when there is more than one entry with the same URL, the one with the greatest unique recovery id value that is smaller than or equal to the received db_state_id is the one selected (this is also represented by the step (e) processing described above). Finally, in the box represented by the flow diagram box numbered 712, the DLFM daemon process restores the file to the file system from the archive device, if the file is not already in the file system”] see also, Gerard [cl.7 lns 15-45: “The result is an object 126 that has been transformed from one class to a different class. Method 300 starts by copying the state data for object 126 into the side buffer 450 (step 310). Next, the data sections 440 of the object are deleted (step 320). The method table pointer 410 is then changed to point to the methods of the new class (step 330). Next, a new data section 441 that is large enough to hold data for instances of the new class is allocated to object 126. The state data stored in side buffer 450 is then read and converted to the appropriate state data of the object 126.”]).

Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh and further in view of Korpman et al. (US 20200320130; “Korpman” hereinafter).
As per claim 4. The method of claim 1, rejection for claim 1 is incorporated and further Bergh  does not teach but Korpman discloses wherein the first set of attributes comprises a lineage associated with an entity associated with the first data object (Korpman [0392: Describing attributes to include ontology classes.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the lineage data of Korpman into the attribute collection of Bergh to produce an expected result of collecting lineage information as an attribute. The modification would be obvious because one of ordinary skill in the art would be motivated to collect all types of information for data synchronization.

As per claim 5. The method of claim 1, rejection for claim 1 is incorporated and further Bergh does not teach but Korpman discloses further comprising identifying a request for a data flush operation, wherein the at least the portion of the first set of data objects is extracted in response to the data flush operation (Korpman [0390: Describing flush operation and data collection similar to extraction as claimed . . . 0396: Describing DSML function for delete in view of flush operation.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the lineage data of Korpman into the attribute collection of Bergh to produce an expected result of collecting lineage information as an attribute. The modification would be obvious because one of ordinary skill in the art would be motivated to extract necessary information during flush operation to perform synchronization.

As per claim 6. The method of claim 5, rejection for claim 5 is incorporated and further Korpman discloses further comprising executing the data flush operation to delete the first set of data objects from the data store (Korpman [0390: Describing flush operation and data collection similar to extraction as claimed.]). 

Claims 8-14 are the system claims corresponding to method claims 1-7, respectively.  Claims 15-20 are the non-transitory computer-readable storage medium claims corresponding to method claims 1-5 and 7, respectively.  Bergh discloses a system and computer-readable medium (¶ [c.25]) for executing the method of claims 1-7.  Thus, claims 8-20 are rejected under the same rationale set forth in connection the rejections of claims 1-7, as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogynskyy et al. (US 20190363945) – Teaches activity management policy, and activity history determination.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/13/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156